United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-3654
                                    ___________

United States of America,           *
                                    *
            Appellee,               *
                                    *
     v.                             * Appeal from the United States
                                    * District Court for the Western
Rashod L. James, also known as      * District of Missouri.
Rashad L. James,                    *
                                    *       [UNPUBLISHED]
            Appellant.              *
                               ___________

                              Submitted: April 16, 2012
                                 Filed: May 15, 2012
                                  ___________

Before MELLOY, ARNOLD, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

      Rashod James appeals from the sentence of 120 months' imprisonment imposed
on him after he pleaded guilty to being a felon in possession of a firearm. See
18 U.S.C. § 922(g)(1). We affirm.

       He first maintains that the district court erred in imposing an enhancement to
his guideline sentence based on U.S.S.G. § 2K2.1(b)(6) because he possessed the
firearm in connection with another felony offense. The presentence investigation
report had recommended the enhancement because the gun that Mr. James possessed
had "the potential to facilitate his possession of [a] stolen vehicle, his resistance of
arrest, and his fleeing from the officers." Mr. James objected to this section of the
PSR because there was no proof that he knew the vehicle was stolen.

       At the sentencing hearing, the government argued that the enhancement was
appropriate because Mr. James possessed the gun in connection with a number of
felonies, including possessing a stolen vehicle and resisting arrest. Although the
district court imposed the enhancement on the ground that the weapon facilitated the
possession of a stolen car, and the proof of that may well have been deficient, we
think that the law and the facts required the district court to impose the enhancement
anyway because the gun facilitated Mr. James's resisting arrest: Under Missouri law,
a person who resists arrest "by fleeing in such a manner that the person fleeing creates
a substantial risk of serious physical injury or death to any person" is a felon. See
Mo. Rev. Stat. § 575.150.5.

       Mr. James quite evidently violated this statute. Police officers observed him
flee from the site of a car accident at an extremely high rate of speed and pursued
him. Mr. James's flight endangered the public because he ran several stop signs and
sped through residential neighborhoods at speeds of 60 to 70 miles per hour where
the speed limit was 25 miles per hour. He later drove the wrong way down a one-way
street traveling 85 to 90 miles per hour. When his car finally failed him, he fled,
pistol in hand, leading officers on a precarious chase that ended up in the bottom of
a twenty-five foot embankment and resulted in significant injuries to police officers
before he was subdued. There can be no doubt that this resistance was a felony under
Missouri law, or that the loaded gun that Mr. James possessed and took with him as
he exited the car and ran from the police emboldened him in some manner to resist
in the way he did. See United States v. Mack, 343 F.3d 929, 936 (8th Cir.2003). The
guideline therefore required the enhancement.

      Mr. James's other argument is that the sentence was unreasonable. The district
court sentenced him to the statutory maximum, which was actually below the

                                          -2-
guideline recommendation of 140-175 months. A sentence below the guidelines can
hardly ever be unreasonably high, see United States v. McKanry, 628 F.3d 1010, 1022
(8th Cir. 2011), cert. denied, 131 S. Ct. 1837 (2011), and given the offense
circumstances that we rehearsed above which involved extremely dangerous conduct,
and Mr. James's previous convictions, we can discern nothing unreasonable about the
district court's sentence, which it amply justified on the record under the
considerations listed in 18 U.S.C. § 3553(a).

      Affirmed.
                      ______________________________




                                        -3-